 MONSANTO CHEMICAL COMPANY517MONSANTO CHEMICAL COMPANYandGEORGE W. DRAPERINTERNATIONAL CHEMICAL WORKERS UNION, LOCAL No. 16, A. F. L.andGEORGE W.DRAPER.Cases Nos.14-CA-351 and14-CB-5°.December 13,1951Decision and OrderOn June 14, 1951, Trial Examiner Charles W..$chneider issuedhis Intermediate Report in this consolidated case, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter the RespondentCompany, the Respondent Union, and the General Counsel filed ex-ceptions to the Intermediate Report, together with supporting briefs.The Board has reviewed the rulings of the Trial Examiner made:at the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner insofar as they are consistent with ourfindings, conclusions, and order herein set forth.The Trial Examiner found, and we agree, that the RespondentCompany discharged Henry McClellan, in violation of Section 8 (a)(3) and 8 (a) (1) of the Act, and that the Respondent Union causedthat discharge and thereby violated. Section 8 (b) (2) and 8 (b) (1)(A) of the Act.The critical facts in this case, as more fully related in the Inter-mediate Report, are undisputed :Henry McClellan had been a member in good standing of theRespondent Union for several years prior to September 9, 1948.Onthat date he sent a letter to the Union in which he stated, "Pleaseexcept [sic] this letter as my resignation from Local 16, effectiveOctober 15, as of the ending of the contract year."On October 8,1948, McClellan and two other employees wrote the Company askingthat their checkoff of union dues be discontinued as of October 15,1948.The Company-before receiving the October 8 letter-hadalready deducted McClellan's dues and paid them to the Union.Beginning with November 1948, for the months of November andDecember 1948, and January, February, March, and April, 1949, theCompany continued to check off McClellan's dues but held the moneyin escrow.The Union, disregarding McClellan's letter of September 9, sub-mitted to the Company 'on January 17, 1949, a list of members--97 NLRB No. 77.986209-r2-vol 97-34 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDincluding McClellan-and on January 25, 1949, asked for "properaction" with respect to a group, of alleged delinquent members-again including McClellan.On February 16, 1949, the Union againsent the Company a list of members in arrears and requested theCompany, in accordance with its agreement with the latter, to dis-charge those who did not pay up such obligations by March 1, 1949.McClellan's name was also on this latest list.A dispute developed at this point between the Company and theUnion as to whether under the contract the Company was requiredto discharge McClellan and the others.The contract,' effective Octo-ber 15, 1948, terminating October 15, 1949, contained the followingunion-security provision :All employees who, on the effective date of this agreement, aremembers in good standing, in accordance with the Constitutionand By-Laws of the Union, and all employees who thereafterbecome members, shall, as a condition of employment, remainmembers of the union in good standing for the duration of thisagreement.The foregoing clause shall go into effect at such time as theNational Labor Relations Board shall hold a referendum amongemployees and shall certify authorization to make an agreementrequiring union membership as a condition of employment.Although the Union filed a petition for a union-security election onOctober 15, 1948, the date this latest agreement was executed, it wasnot until January 7, 1949, that an election was held, and it was notuntil January 10, 1949, that the Union was certified as authorized toenter into a union-security agreement with the Company?As already indicated, early in March 1949, the Company and theUnion were in disagreement as to whether, under the union-securityprovision quoted above, the Company was required to dischargeMcClellan and the others.At a meeting h6ld on March 4, 1949, theCompany and the Union agreed to submit that question to arbitrationpursuant to an arbitration clause contained in the agreement.The arbitration hearing was held on April 22 and 23, 1949.McClellan and his attorney were present and participated, and hadinitially signed a submission agreement agreeing to be bound by theaward.It was further agreed that his discharge would not be effecteduntil a decision was reached and that additional time would be givenhim to pay his dues if any award required that he do so.On July 20,'The Company and the Union, since October 1946, had contracts in existence whichcontained union-security provisions.The October 15, 1948, agreement was preceded byone executed February 5, 1948, but effective as of December 5, 1947, and by its termsexpired on October 15, 1948. It contained the same union-security clause as the onewhich followed.2The UA election was delayed because of the pendency of representation petitions.Theelection was held immediately upon the dismissal of those petitions. MONSANTO CHEMICAL COMPANY5191949, a majority of the arbitration board issued a decision and award,directing McClellan's dischargeunlesshe paidarrearsin dues within30 days after the award.On August 19, 1949, McClellan requestedthe Company's personnel director to turn over to the Union the $12held in escrow, and wrote an authorization to that effect.On August22, 1949, the Company notified the Union orally of this authorization,and the Union,alsoon the same day, advised the Company that it wasits position that McClellan had failed to tender his dues in accordancewith the arbitration award, and insisted on his discharge.The latterposition was confirmed in writing by the Union in a letter to theCompany dated August 23, 1949.On August 24, 1949, the Companywrote the Union, enclosing the sum of $12 which it held in escrow.OnAugust 25, 1949, the Union again demanded McClellan's discharge,and on the same day, the Company discharged him.It seems clearfrom the above facts that McClellan was dischargedbecause of his failure to pay dues for a period which included themonths of November and December 1948 and part of January 1949.However, thiswas aperiod when the Union had not yet been certifiedunder Section 9 (e) to enter into a union security agreement, and wastherefore without authority to enforce the union security clause. , Thisretroactive application of the union security clause would therefore havebeen illegal even if McClellan had remained a member of the Unionafter October 15,1948 3Moreover, we find, as did the Trial Examiner,that McClellan's letter of September 9,1948, resigning from the Unionas of October 15, 1948, was an effective resignation from the Union.'Therefore, as the maintenance of membership clause of the contractby its own terms was not effective until January 10, 1949 (when theUnion was certified as authorized to execute such agreement), therewas never any subsequent contractual obligation for McClellan torejoin the Union, and the discharge for failure to pay dues fromNovember 1948 through August 1949 cannot be defended by the con-tract.Thus we find, on both of these grounds, that the contract wasillegally applied, and it therefore becomes unnecessary to pass uponthe Trial Examiner's finding that the contract was invalid on its face.The Trial Examiner ruled that, but for the fact that McClellan hadcomplied with the arbitration award, and was nonetheless discharged,he would have honored the award and dismissed the complaints.Wedisagree with thisreasoning.'NewYork Shipbuilding Corporation,89 NLRB 1446;General American Aerocoach,etc., Corporation,90 NLRB 239,Eclipse Lumber Company,95 NLRB 464.4Although the Union in its letter to the Company dated March 2, 1949, stated, amongother things,that McClellan and the other employees"have been and still are membersin good standing...inasmuch as the union to date has not suspended or expelledthem, nor have these members properly severed their membership in the union . . ." itdoes not appear that the Union's constitution and bylaws have any procedural requirementsfor resigning from the Union which McClellan failed to follow. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is quite clear that as a matter of law the Board is not bound bythe arbitration award and the agreement of McClellan to complytherewith.Section 10 (a) of the Act provides that the Board's powerto prevent unfair labor practices affecting commerce "shall not beaffected by any other means of adjustment or prevention that has beenor may be established by agreement, law, or otherwise. . . ."TheNinth Circuit InN. L. R. B. v. Walt Disney Productions,'after re-ferring'to this provision in the statute, said:Clearly, agreements between private. parties cannot restrict thejurisdiction of the Board.We believe the Board may exercisejurisdiction in any case of an unfair labor practice when in itsdiscretion its interference is necessary to protect the public rightsdefined in the Act.-The Board has in the past exercised the "discretion" to which thecourt alluded and has remedied an unfair labor practice eventhough arbitration had, in fact, been used by the parties to disposeof an issue arising under an agreementsWe have already found thatMcClellan's discharge was violative of the Act. It is thus clear thatthe terms of the arbitration award directing the discharge of McClellanunless he paid the dues in question were contrary to existing law.There can be no justification for deeming ourselves bound, as a policymatter, by an arbitration award which is at odds with the statute.WeShall therefore disregard the award in this case.There is thus no needfor us to decide, as the Trial Examiner did, whether McClellan had infact complied with the terms of the arbitration award.Accordingly, we find that by causing McClellan's discharge, theRespondent Union violated Section 8 (b) (2) and 8 (b) (1) (A) ofthe Act, and by discharging him the Respondent Company violatedSection 8 (a) (3) and 8 (a) (1) of the Act.'The RemedyHaving found that the, Respondents have engaged in unfair laborpractices, we shall order them to cease and desist therefrom and-takecertain affirmative action designed to effectuate the policies of the Act,,as recommended by the Trial Examiner.However as our finding ofdiscrimination is not predicated on the invalidity of the union-securityprovision in the agreement between the Company and the Union, butrather on the illegal application of that provision, we shall not require,.146 F 2d 44. 48.WisconsinAxle Division,The Tunken-Detroit Axle Company,92 NLRB 968;Hamilton-Scheu&WalshShoeCompany,'80 NLRB 1496,Rieke Metal Products Corporation, 40,NLRB 867; J.Klot-tCompany,13 NLRB 746.See alsoCombustion Engt'neeringCorso-pany,Inc.,86 NLRB 1264The Respondents,in their exceptions,also raise several procedural contentions.As tothose, we are satisfied that the Trial Examiner's disposition of those issues in the Inter-mediate Report is in accord with Board practice,and accordingly adopt without furthercomment his findings and conclusions as to that phase of the case. MONSANTO CHEMICAL COMPANY521as the Trial Examiner did, that the Company and the Union removethe clause in question from the agreement.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :1.Monsanto Chemical Company, St. Louis, Missouri, its officers,agents, successors, and assigns shall :a.Cease and desist from :(1)Encouraging membership in International Chemical WorkersUnion, Local No. 16, A. F. L., or any other labor organization of itsemployees, by discriminating in regard to their hire or tenure ofemployment, except to the extent permitted by the proviso to Section8 (a) (3) of the amended Act.,(2)In any like or related manner interfering with, restraining,,or coercing its employees in the exercise of their right to self-organ-ization, to form, join, or assist labor organizations, to bargain col-lectively through representatives of their own choosing, and to engagein other concerted activities for the purpose of collective bargainingor other mutual aid or protection, and to refrain from any or allof such activities except to the extent that such right may be affectedby an agreement requiring membership in a labor organization asa condition of employment as authorized in Section 8 (a) (3) ofthe Act.b.Take the following affirmative action necessary to effectuate thepolicies of the Act :(1)OfferHenry McClellan immediate and full reinstatement tohis former or substantially equivalent position without prejudiceto his seniority or other rights and privileges.(2)Post at its plant in St. Louis, Missouri, copies of the notice.attached, hereto marked "Appendix A" .sCopies .of said notice, tobe furnished by the Regional Director for the Fourteenth Region,shall, after being duly signed by the Company's representative, beposted by the Company for sixty (60) consecutive days thereafter,in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Com-pany to insure that said notices are not altered, defaced, or covered byany other material.(3)Upon request, make available to the Board or its agentspertinent records necessary to expedite compliance with this recom-mended order.s In the eventthatthis Order is enforced by a decree of a United States Court of Appeals,there shall be inserted before the words "A Decision and Order"the words:"A Decree ofthe United States Courtof AppealsEnforcing." 522DECISIONS OF NATIONAL LABOR RELATIONS BOARD(4)Notify the Regional Director for the Fourteenth Region, inwriting, within ten (10) days from the date of this Order, whatsteps the Respondent Company has taken to comply herewith.II. International Chemical Workers Union, Local No. 16, A. F. L.,its officers, representatives, agents, successors, and assigns, shall:a.Cease and desist from :(1)Causing or attempting to cause Monsanto Chemical Company,its officers, agents, successors, and assigns, to discharge any of itsemployees because they are not members in good standing in Inter-national Chemical Workers Union, Local No. 16, A. F. L., or anyother labor organization, except in accordance with Section 8 (a) (3)of the Act; or in any other manner causing or attempting to causesaid Company, its officers, agents, successors, and assigns, to dis-criminate against any of its employees in violation of Section 8 (a) (3)of the Act.(2)Restraining or coercing employees of the Company, in theexercise of their right to self-organization, to'form, join, or assistlabor organizations, to bargain collectively through representativesof their own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, and to refrain from any or all of such activities exceptto the extent that such right may be affected by an agreement re-quiring membership in a labor organization as a condition of employ-ment as authorized in Section 8 (a) (3) of the Act.b.Take the following affirmative action necessary to effectuate thepolicies of the Act :(1) Immediately notify the Company and Henry McClellan, athis last known place of residence, in writing, that it has no objectionto the immediate reinstatement of Henry McClellan to his formeror substantially equivalent position, without prejudice to his seniorityand other rights and privileges.(2)Post immediately in conspicuous places in its business officeand wherever notices to its members are customarily posted, copiesof the notice attached hereto marked "Appendix B." 9 Copies ofsaid notice, to be furnished by the Regional Director for the Four-teenth Region, shall, after being duly signed by an official rep-resentative of the Union, be posted by it immediately upon receiptthereof and be maintained for a period of at least sixty (60) consecu-tive days thereafter.Reasonable steps shall be taken by the Unionto insure that said notices are not altered, defaced, or covered by anyother material.(3)Notify the Regional Director for the Fourteenth Region, inwriting, within ten (10) days from the date of this Order what stepsit has taken to comply herewith.Y Sae footnote6,supra. MONSANTO CHEMICAL COMPANY523III.Monsanto Chemical Company, St. Louis, Missouri, its officers,agents, successors, and assigns, and International Chemical WorkersUnion, Local No. 16, A. F. L., its officers, representatives, agents,successors, and assigns, shall, jointly and severally, make whole HenryMcClellan for any loss of pay he may have suffered because of thediscrimination against him, in the manner set forth in Section V ofthe Intermediate Report entitled "The Remedy."MEMBER MURDOCK took no part in the consideration of the aboveDecision and Order.Appendix ANOTICE TO ALLEMPLOYEESOF MONSANTOCHEMICALCOMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT encourage membership in INTERNATIONAL CHEMI-CAL WORKERS UNION, LOCAL No. 16, A. F. L., or any other labororganization, by discriminating in regard to hire or tenure ofemployment, except to the extent permitted by the proviso toSection 8 (a) (3) of the amended Act.WE WILL NOT in any like or related manner interfere with, re-strain, orcoerceour employees in the exercise of the right to self-organization, to form, join, or assist labor organizations, to bar-gain collectively through representatives of their own choosing,and toengage inother concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, and to re-frain from any or all such activities except to the extent that suchright may be affected by an agreement requiring membership ina labor organization as a condition of employment as authorizedin Section8 (a) (3).WE WILL offer Henry McClellan immediate and full reinstate-ment to his former or substantially equivalent position withoutprejudice to his seniority or other rights and privileges.WE WILL alsomake whole Henry McClellan for any loss ofpay incurred as a result of the discrimination against him.MONSANTO CHEMICAL COMPANY,Employer.By -----------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereofand must not be altered, defaced, or covered by any other material. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppendix BNOTICE TO ALL MEMBERS OF INTERNATIONAL CHEMICAL WORKERSUNION, LOCALNo. 16, A. F. L.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT cause or attempt to cause MONSANTO CHEMICALCOMPANY, its officers, agents, successors, or assigns, to dischargeor otherwise discriminate against any of its employees becausethey are not members in good standing of INTERNATIONAL CHEMI-CAL WORKERS UNION, LOCAL No. 16, A. F. L., except in accordancewith Section 8 (a) (3) of the Act, or in any manner cause orattempt to cause that Company, its officers, agents, successors,or assigns to discriminate against its employees in violationof Section 8 (a) (3) of the Act.WE WILL NOT restrain or coerce employees of MONSANTO CHEMI-CAL COMPANY in the exercise of the right to self-organization,to form, join, or assist labor organizations, to bargaib collectivelythrough representatives of their own choosing, and to engage inother concerted activities for the purpose of collective bargainingor other mutual aid or protection, and to refrain from any orall such activities except to the extent that such right may beaffected by an agreement requiring membership in a labor organi-zation as a condition of employment as authorized by Section 8(a) (3) of the Act.WE HAVEnotifiedHENRY MCCLELLAN and MONSANTO CHEMICALCOMPANY that we have no objection to the employment ofMcClellan because of his nonmembership in good standing inthe Union.WE WILLalso make whole HENRY MCCLELLAN for any loss ofpay incurred as a result of the discrimination against him.INTERNATIONAL CHEMICAL WORKERS UNION,LOCAL No. 16, A. F. L.,Union.Dated ------------ By------------------=------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereofand must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon charges duly filed and upon complaint and notice of hearing subsequentlyissued and served by the General Counsel, and answers having been filed, a MONSANTO CHEMICAL COMPANY525hearing upon due notice was held at St. Louis, Missouri, before the undersignedTrial Examiner on March 19 and 20, 1951, involving allegations of unfair laborpractices in violation of the National Labor Relations Act, as amended (61 Stat.136), by the above-named Company and Union. Briefly the allegations, asamended at hearing, are to the effect that by the maintenance of a contract con-taining an illegal union-security clause and by the discharge of employee HenryMcClellan on August 25, 1949, for nonmembership in good standing in the Union,the Company and the Union violated, respectively, Section 8 (a) (1) and (3)and Section 8 (b) (1) (A) and (2) of the Act. All parties were representedby counsel, were afforded full opportunity to be heard, to examine and cross-examine witnesses, to introduce evidence bearing on the issues, to argue theissues orally upon the record, and to file briefs and proposed findings.On May 7,1951, briefs were submitted by all counsel except for McClellan and have beenconsidered.On the same date the parties submitted a factual stipulation andalso a stipulation for correction of the transcript of record.The stipulationsare approved and the record ordered corrected accordingly.Procedural issuesraised are disposed of in the following findings and conclusions.Upon the entire record in the case and from observation of the witnesses,I make the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe parties stipulated to the following facts.Monsanto Chemical Company, a Delaware corporation, is engaged in themanufacture of heavy chemicals, organic chemicals, and intermediates.TheCompany operates about 17 plants throughout 13 States of the United States.This proceeding is concerned' only with the Company's John F. Queeny plantwhich is located at St. Louis, Missouri.During the last preceding year, the Company purchased raw materials forthe Queeny plant comprising inorganic commercial acids and salts, refined coaltar crudes, and synthesized and natural organic base materials, valued in excessof $1,000,000, of which more than 75 percent was purchased and shipped to theQueeny plant from points outside the State of Missouri.During the same period,the Company sold finished products valued in excess of $1,000,000, of which morethan 75 percent was sold and shipped from the Queeny plant to points outsidethe State of Missouri.The Company concedes that it is engaged in commerce within the meaning ofthe National Labor Relations Act.II.THE LABOR ORGANIZATIONINVOLVEDInternational ChemicalWorkers Union, Local No. 16, A. F. L., is a labororganization affiliated with the American Federation of Labor admitting tomembership employees of the Company.III.THE UNFAIR LABOR PRACTICESA. The contractsFor some years the Union has been the duly certified bargaining agent forthe Company's production and maintenance employees at its John F. Queenyplant, and during that time has had continuous contractual relations with the 526DECISIONSOF NATIONALLABOR RELATIONS BOARDCompany.During World War II, a War Labor Board Directive required theparties to establish a standard maintenance-of-union-membership clause withthe then customary escape provision.On October 15, 1946, the Company and the Union executed a bargaining con-tract effective for 14 months after date, containing the following union-securityclause :Article 2, Section 2.,All employees who as of June 12, 1946, were membersof the union in good standing in accordance with the Constitution andBy-Laws of the Union, and all employees who thereafter became or becomemembers shall as a condition of employment remain members of the unionin good standing for the duration of this agreement.That contract was succeeded by another dated February 5, 1948, but effectivefrom December 15, 1947, the expiration date of the 1946 contract, to October 15,1948, and containing the following union-security clause :Article 2, Section 2.All employees who, on the effective date of this Agree-ment, are members of the union in good standing, in accordance with theConstitution and By-Laws of the union, and all employees who thereafterbecome members, shall, as a condition of employment, remain members ofthe union in good standing for the duration of this Agreement.The foregoing clause shall go into effect at such time as the NationalLabor Relations Board shall hold a referendum among employees and shallcertify authorization to make an Agreement requiring union membership asa condition of employment.This agreement, it will be noted, eliminated the retroactive clause contained inthe 1946 document.The February 5, 1948, contract was succeeded by another dated and effectiveOctober 15, 1948, with an expiration date of October 15, 1949.This agreementcontained the same clauses, quoted above, with respect to union security as itspredecessor.It also contained an arbitration clause.That contract, in turn, was succeeded by another effective October 15, 1949, toand including April 15, 1951, and subsequently extended by supplements to1953.It contains the following union-security clause :Article 2, Section 2.All employees in the bargaining unit, who, on theeffective date of this agreement, are members of the union and all employeeswho thereafter become members, shall, as a condition of employment,remainmembers of the union in goodstandingfor the duration of thisagreement.During the negotiations for the agreement effective December 15, 1947, theUnion, having the requisite showing, sought to file a petition with the RegionalDirector for a union-shop election, but was informed that the petition could notbe entertained because of the pendency of certain representation petitions forcraft severance.On the date of execution of the successor contract, October15, 1948, the Union filed a petition for aunion-shop election which was docketedand became known as Case No. 14-UA-2675. Again because of the pendency ofpetitions for craft severance no election could be held until January 7, 1949,-after the craft severance petitions had been dismissed.On January 10, 1949,the Regional Director certified that the Union was authorized to enter into aunion-securityagreementwith the Company.The October 1946agreementcontained a provision for involuntary checkoffof dues ofunion members;those of February and October 1948 for voluntarycheckoff of dues of employees who authorized such deduction by assignmentrevocable after 1 year or the termination of the agreement, whichever occurred MONSANTO CHEMICAL COMPANY527earlier.The record does not disclose whether there is any provision in the1949 contract for checkoff of dues.Union dues are $2 per month.B. The union constitutionArticleXV, Section 20 of the Constitution of the International Union andArticleIII, Section 8, 9, and 10 of the Constitution of the local union,provideas follows :All dues and assessments are payable on the first day of the month to whichthey apply.Any member two (2)months in arrears is in bad standing and shall notbe permitted benefits nor shall they be permitted to attend any meetings.Any member three(3) months in arrears shall stand suspended. -[Unlessthe International Executive Board waives this provision]Any memberso suspended shall be required to pay all arrearage,not to exceed twelve(12) months' back dues, plus the current month's dues and a reinstatementfee of two dollars($2.00).One dollar($1.00) of the reinstatement feeshall be paid into the International Union treasury.There shall be noexemptions for fines and assessments.During all material times herein the Company was in possession of copies ofthe constitution and bylaws of the International and local union.C. The discharge of McClellanHenry McClellan,until his discharge on August 25, 1949, was employed by theCompany for more than 15 years and was in the bargaining unit represented bythe Union.Throughout the years 1946 and 1947,McClellan was a member ingood standing of the Union in accordance with its constitution and bylaws.The February 1948 contract was due to expire on October 15,1948.Over amonth before that date, on September 9, 1948, McClellan sent and within a fewdays the Union received a letter which stated :Please except[sic] this letter as my resignation from Local 16, effectiveOctober 15th,as of the ending of this contract year.My reason is that I am not satisfied with officers in charge in handlingthe union's business.Thereafter,on October 8, 1948, McClellan and two other employees mailed andthe Company within a few days received the following letter:Please discontinue checkoff of Union Dues as of October 15, 1948, for thefollowing names :(Signed)H. MCCLELLAN #169.W. JEFFERSON #218.E.WYATT #222.Prior to receipt of this letter the Company had already deducted McClellan'sdues for the monthof October1948 and had paid them to the Union. Afterreceipt of the letter,however, the Company ceased to make such payments tothe Union,though it continued to deduct McClellan's dues for a number of monthsthereafterand to hold the money in escrow. This action was a consequence ofan assertion by the Union that McClellan's resignation and cancellation of thecheckoff authorization were ineffective to relieve him of his financial obligationsto the Union.On January17, 1949, theUnion submitted to the Company a list of members"as of the date specified in Article 2" of (presumably)the October 1948 contract 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich list included the name of McClellan. On January 25, 1949, the Union wrotethe Company requesting the latter to "take proper action" with respect to 17persons, among them McClellan named as delinquent in union dues.On or about January 26,1949, McClellan sustained an injury arising out of hisemployment and was incapacitated until February 28, 1949, when he returnedto work.He then worked until April 16, 1949, when he again ceased work dueto the same injury. On July 31,1949,McClellan was discharged by his doctorand thereupon began a 3-weeks'paid vacation,returning to work August 22, 1949.He worked through August 25, 1949, and was discharged at the end of that day.The events between January and late August 1949 which led up to McClellan'sdischarge were as follows :-On February 16, 1949, the Union sent the Company a list of members inarrears in dues, and "in good standing on January 10, 1949," whom it requestedbe laid off until their dues were paid up. The letter further requested that if thedelinquencies were not defrayed by March 1,1949, the employees be "permanentlydischarged in accordance with Article 2, Section 2 of the Agreement of October15, 1948."McClellan's name was included on the accompanying wlist, with in-dicated arrearages in dues from November 1, 1948.Dispute arosebetween the Company and the Union as to whether some of theseemployees,among them McClellan,should be discharged.In a letter to theCompany dated March 2,1949, the Union stated its contention to be...that these...employees have been and still are"members of theunion in good standing,in accordance with the Constitution and By-Lawsof the union,"irrespective of the fact that they are in arrears in the paymentof their dues, inasmuch as the union,to date, has not suspended or expelledthem, nor have these members properly severed their membership in theunion.A meeting was held between the Company and the Union on March 4, 1949,at which they agreed to submit to arbitration under the contract the issue as towhether McClellan and another employee,L. J. Smith, should he dischargedunless they complied with Article 2, Section 2 of the contract.An arbitration hearing was subsequently held on April 22 and 23, 1949, beforea board consisting of one member chosen by the Company,one by the Union,and an impartial arbitrator,Elmer H. Hilpert, chosen by both upon the suggestionof the Company.Henry McClellan was present at this hearing, was representedby an attorney,Gillette F.Wright, participated fully therein,and agreed inwriting that the decision of a majority of the board of arbitrators should be finaland binding on all parties,and a complete disposition of McClellan's case.The Company took no active part in the proceedings,other than to supply neces-sary factual data, its position being that the matter was essentially a disputebetween the Union and its members or former members ; that the Company'sonly interest was to see that the terms of the contract were carried out; butthat it could not acquiesce voluntarily to the Union's request.On July 20,1949, a majority of the board arbitrators issued a decision andaward, from which the company member dissented.The holding was that Mc-Clellan and Smith were subject to the union-security provision of the contractand they were given 30 days to comply under penalty of discharge.On August 2, 1949, McClellan was advised by the Company of the arbitrationaward and indicated that he understood its terms, but that he did not proposeto do anything about the matter until he had returned to work from his vaca-tion-August 22.However, on August 19, the thirtieth day after the arbitra-tion award,McClellan executed and delivered to the Company a written au-thorization releasing to the Union the sum of $12, which had been previously MONSANTO CHEMICAL COMPANY529deducted from his pay by the Company and impounded pending determinationof the dispute.This sum represented dues for the months from November 1948to April 1949, inclusive.The Company was unable to advise the Union of thisaction, however, until the following Monday, August 22.On August 22, 1949, the Union by letter notified the Company that McClellanand Smith had not complied with the arbitration award. On the same day theCompany orally notified the Union that McClellan had authorized the release ofhis checked-off dues ; the Union responded that the action did not constitutecompliance with the award and demanded that the discharges be executed, aposition" which it confirmed in writing the following day.On August 24, theCompany acknowledged receipt of the Union's August 23 letter, enclosed itsown check for $12, stated its belief that McClellan's position was that his authori-zation constituted compliance with the award, and inquired as to the Union'sposition under the circumstances.On the following day the Union acknowledgedreceipt of the $12 and orally reiterated its contention that McClellan had notcomplied with the award and should be discharged. And on August 25 theCompany discharged him. Smith had been terminated previously on August 19.D. The charges, the settlement agreements, and the request for reviewFour days after McClellan's discharge, on August 29, 1949, Gillette F. Wright,McClellan's legal counsel, filed with the Board and signed as "attorney," chargesagainst the Company and the Union asserting that McClellan and Smith hadbeen discriminatorily discharged.Wright was in fact the attorney for bothMcClellan and Smith.Upon these charges the Regional Director, on April 6,1950, issued complaints, consolidated for hearing, against the Company and theUnion.The gist of these complaints was that the Union caused and the Com-pany discharged McClellan and Smith for their nonmembership in the Unionthough there was no contract validly requiring such membership as a conditionof employment.The case was noticed for hearing for May 9, 1950, and answers duly filed, buton May 9, 1950, the Regional Director indefinitely postponed the hearing.Andon the following day, May 10, a settlement agreement settling both McClellan'sand Smith's cases and approved by the Regional Director, was executed andsigned by the Company, the Union, Smith, and Wright as attorney for Smith ;but not by McClellan,The agreement provided that upon compliance with itsterms the Regional Director would withdraw the complaints and dismiss anycharges not withdrawn.McClellan refused to consent to the settlement.Gil-lette,who apparently deemed the terms satisfactory, then withdrew as McClel-lan's counsel.McClellan then secured a new attorney, James R Blumenfeld.On May 18, 1950, Blumenfeld wrote the General Counsel in Washington, D. C.,stating that he wished to obtain a review of the settlement agreement andrequested an extension of time therefor. In the meantime questions had appar-ently arisen as to whether the procedure followed had been correct, for onMay 24, 6 days after Blumenfeld's letter to the General Counsel, the RegionalDirector issued an order withdrawing the complaints, and on the same day theparties executed an amended settlement agreement stating in part:Upon the basis of this Agreement, the Regional Director shall declineto issue a Complaint herein.A review of such action may be obtainedpursuant to Section 203.19 of the Rules and Regulations of the Board if arequest for same is filed without [sic] ten (10) days thereof.This Agree-ment is contingent upon the General Counsel sustaining the RegionalDirector's action in the event of a review. 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDSometime after May 18-the date is not disclosed-the General Counsel repliedto Blumenfeld's letter substantially to the effect that the case was in the handsof the Regional Director and that an extension of time for requesting reviewwas accordingly unnecessary.On May 25, 1950, the Regional Director sent letters to the parties notifyingthem that he was refusing to issue complaints and advising them that any re-quest for review must be filed within 10 days of receipt of his letter.McClellanreceived this letter on May 26, 1950.Eighteen days later, on June 14, 1950, Attorney Blumenfeld wrote a letter tothe General Counsel, which the latter received about June 16, acknowledgingthat the time for seeking review had expired,but requesting a 2-week extensionof time, and stating further than McClellan had decided to appeal the matterhimself.On June 30, 1950, the General Counsel advised Attorney Blumenfeld that timeto file a request for review had been extended to July 7.In the meantime McClellan changed his attorney again.On July 5, 1950, thefirm of Witherspoon,Lewis and Draper as attorneys for McClellan filed a re-quest for review with the General Counsel,who acknowledged this request onJuly 11 and stated that it would be considered. Copies of the acknowledgmentwere mailed to all the parties.No copy of this request was filed with the Re-gional Director-though the Board'sRules and Regulations required it.On July 12, 1950, not knowing of the request for review, the Acting RegionalDirector wrote to all the parties to the effect that no request for review had beenmade and that the settlement agreement was in full force and effect. But onJuly 14, lie wrote the parties that he had just been advised of the request forreview, and that his letter of July 12 should therefore be disregarded.On December 15, 1950, the General Counsel by letter received within 3 or 4days thereafter advised the parties that he had sustained the appeal and directedthe Regional Director to process the charges as to McClellan.On February 27, 1951, George W. Draper, attorney for McClellan, filed chargesagainst the Company and the Union identical with the original charges filed byGillette, except that Draper's charge referred only to McClellan.And on thesame day, new complaints were issued,upon which the instant hearing was held-E. Conclusions1.The procedural questionsThe Respondents have raised a number of procedural considerations as groundsfor summary dismissal.The principal contentions,from which,subsidiaryconclusions flow, are that:(1)The requests for review was untimely(2) onlyAttorney Wright could file a request for review, because the privilege of makingsuch a request is restricted to "the person making the charge" ;and (3) therequest was fatally defective because no copy thereof was filed with the RegionalDirector.As a consequence,the contentions run (a)the settlement agreementwasres judicata;(b) the original charges expired and the issues raised by them,(1) could not form the basis of any complaint whatever and (2)could not formthe basis of any complaint not barred by the 6 months' limitation in Section 10-(b) ; and(c) the Draper charges could not provide the basis for a complaint be-cause(1) the statute of limitations had run and(2)Draper was not a party iminterest and an "improper"party to file a charge.These contentions are found not to be sustained. MONSANTO CHEMICAL COMPANY531Section 203.19 of the Rules and Regulations of the Board then in effect said :If, after the charge has been filed, the regional director declines to issuea complaint, he shall so advisethe partiesin writing, accompanied by asimple statement of the procedural or other grounds.The person makingthe chargemay obtain a review of such action by filing a request thereforwith the general counsel in Washington, D. C., andfiling a copy of the requestwith the regional director, within 10 days from the service of the notice ofsuch refusal by the regional director.[Emphasis supplied.]Section 203.86 of the same rules stated in part :Whenever a party has the right or is required to do some act or take someproceedings within a prescribed period after service of a notice or otherpaper upon him, and the notice or paper is served upon him by mail, 3 daysshall be added to the prescribed period.Section 203 93 of those rules stated :Rules to be liberally construed.-TheRules and Regulations in this partshall be liberally construed to effectuate the purposes and provisions ofthe Act.The notice of refusal to issue complaint was served on McClellan by mail onMay 26. The 13 days allowed for appeal by Sections 203.19 and 203.86 expiredon June 8.The request for extension based on the May 25 notice did not reachthe General Counsel until June 16 It will be noted, however, that Blumenfeldhad sought an extension of time from the General Counsel on May 18 after theexecution of the May 10 settlement agreement-well within the 13-day period-and was informed that the case was still in the hands of the Regional Directorand that an extension was unnecessary. It was not the fault of McClellan orBlumenfeld that the other parties thereafter took action over which the formerhad no control, namely, the execution of a new settlement agreement.Havingdone everything he could to preserve his rights and having in timely fashiontaken steps to perfect an appeal, McClellan should not suffer prejudice becausethe other parties without his consent sought to start the proceedings all overagainIf the contractors are to be permitted to perfect their procedure, theyshould not be allowed thereby to put McClellan in a procedural whipsaw by whichthey obtain the fruit of their fresh start while denying him the right to contesteither the agreements or the procedure. I find them estopped under the cir-cumstances from making the claim that the appeal was untimely. But beyondthat I find that Blumenfeld effectively took steps to perfect an appeal within themeaning of Section 203.19 on May 18, and that what the other parties did there-afterex partycould not extinguish his rightsThat Attorney Draper did notserve a copy of his request for review on the Regional Directorsimultaneouslywith service on the General Counsel seems mere technical irregularity.Noticeof the request was sent by the General Counsel to all parties within the nextseveral days, and no apparent prejudice resulted.Whether or to what extentthe Administrative Procedure Act by implication withdrew from the Board anyof the authority it formerly possessed to waive its rules(N. L.R. B. v. PacificGos and LightCo., 118 F. 2d 780, 788-9, C. A. 9) need not be determined. I donot in any event construe that Act as modifying the Board's or the GeneralCounsel's power to grant reasonable, noncapricious extensions of time in indi-vidual situations where necessary to serve the ends of justice and to effectuate theAct, and where no substantive prejudice results.' If the settlement agreement1The situation suggests,however, that a specific provision in the rules giving the GeneralCounsel and the Board such authority may be desirable. 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad been complied with by the Respondents without notice of, and in relianceupon the belief that there had been no request for review, a different questionwould be presented, and a different conclusion might be required.From these conclusions it follows that the settlement agreement of May 25was notres judicata.Moreover, the agreement specifically provided that itwas "contingent upon the General Counsel sustaining the Regional Director'saction in the event of review."The condition not having been satisfied, theagreement never became effective with respect to McClellan. It is consequentlyunnecessary to discuss whether the doctrine ofres judwcatawould be applicablein any event.The subsidiary contentions with respect to the expiration of the originalcharges therefore also fall.As to the assertion that Draper was an improperperson to file a charge and not a party in interest, two considerations seem dis-positive.In the first place I do not apprehend that, if the first charge supportsjurisdiction, and I find that it does, the Draper charge was a prerequisite tovalid process.In the second place, under Section 10 (b) of the statute andSection 203.19 of the Rules and Regulations then in effect, any person mayfile a charge:There is no requirement of interest.Brophy Engraving,94 NLRB719.Finally, there is the question as to whether anyone other than AttorneyWright could file the request for review, in view of the fact that rule 203.19appears to authorize such review only by the"personmaking the charge."Thechoice of term "person" was apparently deliberate.Note, for example, thatthe preceding sentence of the rule used the word "parties."Both words aredefined by the rules in such fashion as to be mutually exclusive. It is obviousthat procedural difficulties and disabilities may ensue where charges are filedby one person alleging discrimination as to others, the Regional Director dis-misses or settles the case over the protests of the discriminatees, and thecharging person then refuses to appeal. In the absence of representative statusin the chargorevident fromi the face-of the charge,,itis questionable that anyindividual other than the chargor could appeal.Policy considerations mightforbid collateral investigation as to whether the charge was filed -in a repre-sentative capacity when it does not itself so disclose.And if more than 6months has elapsed since the discrimination, Section 10 (b) would effectivelypreclude new charges.To avoid such possible difficulties it might be desirableto amend the rules, perhaps by providing that "any aggrieved party" may filea request for review.In the instant case, however, no disability results.The charges disclose ontheir face that Wright filed them as "attorney" and not as an individual, andthe evidence is that he was acting as attorney for Smith and McClellan. This.then, like the authorized pleading or related action of an attorney, was theaction of Smith and McClellan themselves.They were therefore the "persons"filing the charges and could seek review either personally or by a representative.2.The meritsAs originally drafted, the second complaints-upon which the hearing washeld-alleged that McClellan was discharged and refused reinstatement atthe insistence of the Union about August 25, 1949, for nonmembership in goodstanding in the Union, though there was not then in existence a valid contractrequiring union membership as a condition of employment;resulting in conse-quent violations of Section 8 (a) (1) and (3) and 8 (b) (1) (A) and 8 (b)(2).During the hearing the complaints were amended to allege additionally,in substance,that from such date to the present time the Respondents haveunlawfully reauired employees to maintain union membership. MONSANTO CHEMICAL COMPANY533Neither on November 1, 1948, the time when McClellan assertedly becamedelinquent in union dues, nor on August 25, 1949, when he was discharged,nor at any intervening time, was there in existence any valid contract requiringunion membership as a condition of employment. This would be so even ifthe Union had been authorized on October 15, 1948, to make a contract requiringsuch a condition, which it was not; and even if McClellan's withdrawal datedSeptember 9, 1948, was not effective to terminate his obligation under the con-tract, though I find that it was.All the contracts from October 15, 1948, forward required union membersto retain their union membership during the contractual term.Such a provisionhas been held by the Board to be illegal because it requires union membershipof union members during the first 30 days of the contract-a result the Boardhas found to be violative of one of the provisos to Section 8 (a) (3) of thestatute.National Foundry and Furnace Co.,88NLRB 1083;WorthingtonPump d Machinery Co.,93 NLRB 527; L.Ronney &Sons, 93 NLRB 1049.2The Respondents point out that the contracts in question were in some re-spects more lenient than the statute, in that they did not and do not requireunion membership of any employee who did not voluntarily choose to join. Itis therefore urged that in their totality the agreements constitute a form ofvoluntary union security less restrictive than the law, and for that reason arepermissible.It is quite true that-other conditions being satisfied-the statutepermits theacquisitionof union membership to be made compulsory after 30contractual days; and also evidently true that the contracts in questionappear to contemplate thevoluntary acquisitionof union membership eitherin the future or at some time in the past. In that regard the contracts are lessrestrictive than the Act.However, they also provide for compulsoryretentionof membership without 30-day opportunity for escape. In that respect theyconstitute a greater, not lesser, form of security than statutorily authorized.As I understand the import of the Board decisions cited above, the invalid pro-vision is not saved by the fact that in other respects the parties contracted forless union security than possible under the Act.It is consequently found that at all times since August 25, 1949, the Union,in violation of Section 8 (b) (1) (A) and (8) (b) (2), has caused the Companyto require, and the Company, in violation of Section 8 (a) (1) and (3), hasrequired employees to maintain membership in the Union as a condition ofemployment.Under ordinary circumstances the conclusion would automatically follow fromthese premises that McClellan's discharge for nonmembership in the Union wasviolative of the Act.This is not, however, the ordinary circumstance.It has been seen that the issue of McClellan's termination was arbitrated underthe contract machinery and that the decision was adverse to McClellan. Privatecontract cannot, of course, upset the law, and the Board is not required to giveeffect to private adjustment of disputes involving the operation of the statutewhere contrary to sound public policy. But, though the Board cannot be deprivedby private arrangement of jurisdiction to remedy unfair labor practices, it has,as a matter of policy in certain cases, recognized the arbitration of issues undercontractual machinery and as a consequence has declined to find violations.2The proviso.to Section 8 (a) (3) involved states that,other declared conditions beingsatisfied,nothing in any statute of the United States shall"preclude an employer from`making an agreement with-[an appropriate labor organization]..to require as a con-dition of employment membership thereinon or after the thirtieth day followingthe be-gtnming of such employment or the effective date of such agreement,whicheveristhelater...."[Emphasis supplied.],986209-52-vol. 97-35 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDSee, for example,Timken Roller Beaming Co.,70 NLRB 500;Paramount Pictures,Inc.,79 NLRB 557. The availability of a-contractual mechanism for the ad-justment of industrial disputes has also been stated by the Board to be a groundfor withholding the exercise of jurisdiction.Consolidated Aircraft Corp., 4TNLRB 694; cf.Combustion Engineervng Company, Inc.,86 NLRB 1264.In view of those cases, it would appear that the result of arbitration pursuantto contract may or ought in the ordinary circumstance to be recognized wherethe proceedings are regular and fair, within the scope of the contract, all partiesagree to be fully and finally bound by the result, the judgmentis notarbitrary,and recognition of it will not be incompatible with the basic purposes andpolicies of the Act.In the instant case McClellan bound himself, as he in fact testified, to acceptthe decision of the Board of arbitration as a final and conclusive disposition ofthe entire issue.The stipulation was not confined to the mere question as tothe proper construction of the contract.There was no reservation of his rightto pursue his remedy under the National Labor Relations Act, whatever thearbitration decision.The submission was voluntary and complete, with theadvice and assistance of legal counsel.Under such circumstances I think thepurposes of the Act will be best effectuated by declining to go behind the arbi-tration awardThis is not to assert that the award was necessarily correct,or that I would have found the same way. To require accuracy of the finaljudgment as the condition of recognition of the award is to reduce the recog-nition to a semantic.Here the proceedings were regular and fair, the decisionreasoned, and the result not incompatible with the purposes of the statute. Iam therefore constrained to recognize it.The sole remaining question then is whether McClellan complied with theaward. If he did not, the complaint with respect to him should be dismissed.I find, however, that he did comply.The award directed the Union and the Company to accept compliance byMcClellan as dispositive of the case.The terms of compliance were stated inparagraph number 3 of the award, as follows :3.Messrs.McClellan and Smith are hereby apprised that they must,within thirty days after the date of this Award, pay their respective dues'arrearages, together with any re-instatement fee provided for in the Con-stitution and/or By-laws of the Union, and pay their respective Union duesfor the month next following the date of this Award and for the monthssucceeding during which the "maintenance of membership" clause remainsin force and effect, or be subject to discharge by the Company, under theterms and conditions of Article 2 of the Contract.Such payment of dues'arrearages and of the re-instatement fee may be made personally or byauthorizing the Company to remit to the Union any sums which the Com-pany may have withheld from the wages of either Mr. McClellan or Mr.Smith, as the case may be, and "impounded," pending the outcome of thisdispute.[Emphasis here supplied.]Such payment of current Union duesmay be made either personally or by executing a payroll deductionauthorization.The award was issued on July 20,1949.The direction above quoted plainly-stated that authorization by McClellan to the Company,within 30 days, to"remit to the Union any sums . . . withheld from... wages.and 'im-pounded'should constitute"payment of dues,arrearages and of the reinstate-ment fee."' I construe that direction as providing,not theprocedureby which.' In factno reinstatement fee wasrequired by the Union. MONSANTO CHEMICAL COMPANY535arrearages and reinstatement fees could be defrayed (which would be a point-less provision), but whatof arrearages and fees.When, therefore, within 30 days after the award, McClellan authorized theremittance of his impounded dues he fully met his dues arrearages under theaward.On August 25, 1949, his only remaining financial obligation to theUnion was for August dues, and as to these he was not in bad standing. TheUnion's constitution provides that a member is not in bad standing until 2months in arrears in dues. The award is not to be construed as deprivingMcClellan of the rights conferred by the constitution.There remains for consideration the question whether there is, as contendedby the Respondents, any Section 10 (b) problem raised by the contracts. Itwill be noted thatifany unfair labor practices occurred by reason of the factof execution or maintenance of the union-security clauses in the 1948 and 1949contracts, such practices occurred during the first 30 days of existence of eachcontract, and presumably did not continue thereafter. If, therefore, findingsof unfair practices were requested by the General Counselon the basis of theexistence, execution, or maintenance of the 1948 contract,Section 10 (b) mightbe applicable, since the initial charges were filed more than 6 months after(presumably) any such unfair practices occurred.However, it has been seenthat the complaint does not allege any such kind of unfair labor practice byreason of the 1948 contract, but merely that at the time of McClellan's dischargethere was not in existence any agreement validly requiring membership in theUnion as a condition of employment.And while the security clause in the 1949contract is specifically attacked as unlawful, charges sufficient-under thedoctrine ofCathef Lumber Co.,86 NLRB 157, enfd. 185 F. 2d 1021 (C. A. 5) ;andMorristown Knitting Mills,80 NLRB 731-to support that attack weretimely filed.No finding of unfair practices in the existence, execution, or main-tenance of the 1948 contract is necessary to a finding of unfair practices inthe discharge of McClellan.Section 8 (a) (3) effectively forbids discharge fornonmembership in good standing in a union unless protected by an agreementconforming to its requirements.Since the Board has held that clauses likethat contained in the 1948 agreement do not so conform, it follows that thedischarge was discriminatory, and that no Section 10 (b) question is presented.Cf.Axelson Mfg. Co.,88 NLRB 761;Crowley's Milk Company, Inc.,88 NLRB1049;Florida Telephone Corporation,88 NLRB 1429;El Mundo, Inc.,92 NLRB724; N. L. R. B. v. Luzerne Tallow Co.,188 F. 2d 439 (C. A. 3) ;U. S. RubberCompany,93 NLRB 1485.It is consequently found that McClellan fully complied with the relevant por-tions of the award, and that the Union by causing his discharge, and the Companyby discharging him on August 25, 1949, violated, respectively, Section 8 (b) (1)(A) and (2) and8 (a) (1) and (3) of the Act`IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE.The activities of the Company and the Union set forth in Section III, above oc-curring in connection with the operations of the Company described in Section I,*The General Counsel and McClellan also contend that the $12 payment was compliancefor another reason.The Union has a rule of many years'standing,either excusing amember from payment of dues or reimbursing himafterpayment and upon demand (whichis a fact that is disputed)for dues during any month in which he is unable,due to illnessor injury,to work as much as one full week.McClellan's absences due to injury havebeen detailed heretofore.Deducting for his injury absences,McClellan owed at the maxi-mum $12 dues,even if his August 1949 dues are included.The Union asserts, amongother contentions,that the rule requires payment and then application for refund.Havingfound that McClellan complied with the award for other reasons, it is unnecessary todecide the case on the basis of which is the more appropriate bookkeeping procedure. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDabove, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free- flow of commerce.V.THE REMEDY-It having been found that the Respondents have engaged in unfair laborpractices, it will be recommended that they cease and desist therefrom andtake certain affirmative action necessary to effectuate the policies of the Act.As to McClellan, it will be recommended that the Union notify the Companyand McClellan, in writing, that it has no objection to his employment by theCompany without discrimination because of his nonmembership in good stand-ing in the Union.As to the Company it will be recommended that it reinstateMcClellan to his former or substantially equivalent position without prejudiceto his seniority or other former rights and privileges. It will be recommendedthat the Company and the Union, jointly and severally, make McClellan wholefor any loss of pay incurred by reason of the discrimination against him.Exactcomputations shall be in accordance with the Board's usual policies. (F. W.Woolworth Co.,90 NLRB 289;Crossett LumberCo., 8 NLRB 440;Republic SteelCorporation v. N. L. R. B.,311 U. S. 7.)The Union may terminate further, accrualof back pay by notifying the Company that it has no objection to, and permit-ting,McClellan's employment on a nondiscriminatory basis; the Company byemploying McClellan nondiscriminatorily.Since the existing collective bargaining contract, dated October 15, 1949, andsubsequently extended, contains an invalid union-security clause, it will berecommended that the parties be ordered to remove this clause from their agree-ment and to cease giving effect to it.'Itwill also be recommended that the Company be directed, upon reasonablerequest, to make all pertinent records available to the Board and its agents toexpedite compliance.I[Recommended Order omitted from publication in this volume.]5 The General Counsel has not requested in his brief, and I assume for adequatereason,that the remedy for the contract illegality be any broader than removal of the invalidclause.Cf.Julius Resnick, Inc.,86 NLRB 38;Salant & Sakent,87 NLRB 215; andStrauss,stores,94 NLRB 565.CHARLES A. KRAUSE MILLING Co.andLOCAL No. 9, INTERNATIONALUNION OF BREWERY, FLOUR, CEREAL, SOFT DRINK AND DISTILLERYWORKERS, CIO, PETITIONER.Case No. 13-RC-1928.December 13,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Herman J. DeKoven,97 NLRB No. 75.Y